DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 05/10/2021. Claims 1-6 are currently pending with claim 1 amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim recites the limitation “… a part where the end of the first diffuser is connected …” in line 9 and should read --the 
The claim also recites the phrase “… an other …” in line 6 and should read --another-- for grammatical correctness.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,592,820 to Alary et al. (Alary) in view of US Patent 4,272,955 to Hoffman et al. (Hoffman).
In Reference to Claim 1
Alary discloses a compressor diffuser (Fig. 3: 5) connected to a compressor generating compressed air by compressing air (col 4, ll 16-19, compressor not shown) and a combustion cylinder (Fig. 1: 1) generating a combustion gas by combusting a fuel with the compressed air and supplying the combustion gas to a turbine (col 1, ll 30-42, turbine not shown), the compressor diffuser comprising: 
a first diffuser (Fig. 2: 16 with outlet 18a), one end (at 15) of the first diffuser being connected to a part of an annular outlet of the compressor (col 4, ll 16-19) 
a second diffuser (Fig. 2: 16 with outlet 18e or 18i) connected to a part of the outlet of the compressor (16) at a position different in the circumferential direction from a part where the end of the first diffuser is connected (See Fig. 2 and col 4,  ll 35-50) and guiding the compressed air to an outside (col 4, ll 35-44: 18a as not being directed to 11) of the first diffuser,
wherein each of the first diffuser and the second diffuser has a flow path cross-sectional area which increases (Fig. 3: divergent form of walls such as 19a, 19b) toward a casing side (Fig. 1: 3 or 4) and is configured to decelerate air flow (col 1, ll 43-47).
Slattery does not explicitly teach “… configured to convert a dynamic pressure of the compressed air flowing into the combustor into a static pressure …”
Hoffman is also related to a compressor diffuser (Fig. 2: 40) for a gas turbine engine (Fig. 1: 10), as the claimed invention, and teaches the compressor diffuser configured to convert a dynamic pressure of compressed air flowing into a combustor (30) into a static pressure (col 1, ll 33-37, col 2, ll 40-45 and col 4, ll 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Alary wherein each of the first diffuser and the second diffuser is configured to convert a dynamic pressure of the compressed air flowing into the combustor into a static pressure, as taught by Hoffman, so as to supply compressed air, using an art known device, to a gas turbine engine 
In Reference to Claim 2
Alary, as modified by Hoffman, discloses the compressor diffuser according to claim 1, wherein a plurality of the first diffusers (Alary Fig. 2: 16 with outlet 18a) are disposed at intervals in the circumferential direction (Alary Fig. 2), and the second diffuser (Alary Fig. 2: 16 with outlet 18e or 18i) is disposed between the plurality of the first diffusers adjacent to each other in the circumferential direction (Alary Fig. 2).
In Reference to Claim 3
Alary, as modified by Hoffman, discloses the compressor diffuser according to claim 1, further comprising: a flow path forming portion (Alary Fig. 2: 15) connecting the outlet of the compressor (col 4, ll 3-21) and the first and second diffusers and circumferentially continuous so as to straddle at least the first and second diffusers adjacent to each other in the circumferential direction (Alary Fig. 2).
In Reference to Claim 4
Alary, as modified by Hoffman, discloses the compressor diffuser according to claim 3, wherein the flow path forming portion (Alary Fig. 2: 15) has a partition plate (Alary Fig. 2: 17) partitioning a flow path formed in the flow path forming portion in the circumferential direction (Alary Fig. 2).
In Reference to Claim 5
Alary, as modified by Hoffman, discloses a gas turbine (Alary: col 2, ll 4-11) comprising: a compressor generating compressed air by compressing air and sending out the compressed air from an annular outlet (Alary: col 2, ll 30-42); a combustion 
In Reference to Claim 6
Alary, as modified by Hoffman, discloses the compressor diffuser according to claim 1, wherein the other end of the first diffuser (Alary Fig. 2: 18a) is connected to the air supply port (Alary Fig. 1: 11, see also col 4, ll 35-39) of the combustion cylinder (Alary Fig. 1: 1) not via a combustor casing which is a space outside (Alary Fig. 1: 12 or 13) the combustion cylinder.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show diffuser units used in gas turbine engines, diffuser sections including split flows and connection portions for sections of the gas turbine engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745